Case: 3:20-cr-00109-SLO Doc #: 10 Filed: 07/21/21 Page: 1 of 1 PAGEID #: 28

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

United States of America,

Plaintiff,
Case 3:20-cr-109

-VS- Magistrate Judge Ovington

Evan Layman,

Defendant.
ORDER

On oral motion of the United States in open court, pursuant to the plea agreement of the
parties and Fed. R. Crim. P. 7(e), and with the Defendant’s consent. the charge of Possession of
Drugs, in violation of 21 U.S.C., Section 844 made in Count One of the Information is hereby
AMENDED to a charge of Possession of Drug Paraphernalia, a fourth degree misdemeanor, in

violation of the Ohio Revised Code, Section 2925.14(C)(1).

IT IS SO ORDERED.

Date: ‘hile op

oe United States Magistr

| “appeisnant United States Attorney

 
     
